445 F.2d 637
Clarence Melvin MINOR, Appellant,v.UNITED STATES of America, Appellee.
No. 71-1038.
United States Court of Appeals, Eighth Circuit.
April 28, 1971.

Clarence Melvin Minor, filed brief pro se.
Bert C. Hurn, U. S. Atty., and Frederick O. Griffin, Jr., Asst. U. S. Atty., Kansas City, Mo., filed brief for appellee.
Before ALDRICH,* LAY and BRIGHT, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of the District Court. The sentence having been imposed prior to McCarthy v. United States, 394 U.S. 459, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969), it was not per se invalid for failure of compliance with Fed.R.Crim.P. 11. Halliday v. United States, 394 U.S. 831, 89 S.Ct. 1498, 23 L.Ed.2d 16 (1969). The court's finding of voluntariness was clearly warranted. The court's failure to inform the defendant of a possible death penalty, where it was not imposed, supports the finding of voluntariness rather than conflicts with it.


2
Judgment affirmed.



Notes:


*
 Of the First Circuit, sitting by designation